Notice of Allowance

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

6. (Currently Amended) The first method according to claim 1, comprising checking timestamp information by: 
checking a position of the at least one mobile device with a location associated with a respective parameter of the one or more parameters, wherein respective pieces of the one or more pieces of threat information that are associated with the position of the at least one mobile device are utilized in the positioning; and/or 3 of 17 LEGAL02/41390915v1Appl. No. 16/723,451 Response dated March 22, 2022 
checking a capability information indicative of at least one capability utilized in the positioning, and that is associated with a respective threat information of the one or more pieces of threat information with certain capabilities of the at least one mobile device, wherein a respective piece of threat information of the one or more pieces of threat information, that is relevant considering the certain capabilities of the at least one mobile device, is utilized in the positioning.
18. (Currently Amended) The apparatus according to claim 15, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to check [[the]] timestamp information by:
checking a position of at least one mobile device with a location associated with a respective parameter of the one or more parameters, wherein respective pieces of the one or more pieces of threat information that are associated with the position of the at least one mobile device are utilized in the positioning; and/or 
checking a capability information indicative of at least one capability utilized in the positioning, and that is associated with a respective threat information of the one or more pieces7 of 17 LEGAL02/41390915v1Appl. No. 16/723,451Response dated March 22, 2022of threat information with certain capabilities of the at least one mobile device, wherein a respective piece of threat information of the one or more pieces of threat information, that is relevant considering the certain capabilities of the at least one mobile device, is utilized in the positioning.

21. (Currently Amended) The method according to claim 1, further comprising replacing at least one outdated piece of threat information with [[the]] a respective threat information.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


Applicant’s arguments filed on March 22, 2022, with respect to claim(s) 1, 11 and 15 have been fully considered and are persuasive [see applicant’s arguments pg. 11 last paragraph, pg. 12 L. 1-13, pg. 13 L. 7-18, pg. 15].  Therefore, the claim(s) is/are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685